Citation Nr: 0738180	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a).

2.  Entitlement to a certificate of eligibility for a special 
home adaptation grant under 38 U.S.C.A. § 2101(b).


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from January 1960 to February 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
degenerative changes of the lumbar spine, annular tear at L5-
S1, evaluated as 60 percent disabling, central disk 
herniation with myelopathy and syringomyelia, status post T7-
8 anterior diskectomy and fusion, evaluated as 60 percent 
disabling, and a left varicocele, noncompensably rated.  

2.  The combined evaluation for compensation for the 
veteran's service-connected disabilities is 80 percent.  He 
has been found to be entitled to a total disability rating 
based on individual unemployability (TDIU) and has been 
determined to be permanently and totally disabled, effective 
in July 2003.

3.  The veteran is not blind and he does not suffer from the 
loss of use of either upper extremity.

4.  The veteran's service-connected disabilities seriously 
impair his lower extremities; he does not have additional 
service-connected disability due to the loss of use of any 
other extremity, blindness in both eyes (having only light 
perception), or residuals of organic disease or injury which 
so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

5.  The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.809 (2007).

2.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. §§ 2101(b), 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.809a (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  In 
addition, there is no indication that any additional notice 
or development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
see Dela Cruz.  Under these circumstances, there is no 
further duty to notify or assist the appellant in the 
development of his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The veteran's consist of degenerative changes of the lumbar 
spine, annular tear at L5-S1, evaluated as 60 percent 
disabling, central disk herniation with myelopathy and 
syringomyelia, status post T7-8 anterior diskectomy and 
fusion, evaluated as 60 percent disabling, and a left 
varicocele, noncompensably rated.  The combined evaluation 
for compensation for he veteran's service-connected 
disabilities is 80 percent.  He has been found to be entitled 
to a total disability rating based on individual 
unemployability (TDIU) and has been determined to be 
permanently and totally disabled, effective in July 2003.

A.  Specially Adapted Housing

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to:  

1) the loss, or loss of use, of both 
lower extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes or a wheelchair; or 

2) blindness in both eyes, having only 
light perception, plus the loss of use of 
one lower extremity; or 

3) the loss, or loss of use, of one lower 
extremity together with the residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; 
or 

4) the loss, or loss of use, of one lower 
extremity together with the loss, or loss 
of use, one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair. 

38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2007).  
The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d) (2007).

Initially, the Board notes that the veteran's service-
connected disabilities do cause him significant difficulties.  
The evidence of record demonstrates that the veteran employs 
the use of a wheelchair or a walker to ambulate, at least in 
part because of his service-connected disabilities have 
affected his balancing ability, which in turn has limited his 
ability to walk.  While it can be argued that the veteran has 
essentially lost the use of one lower extremity or even both 
lower extremities, and is precluded from locomotion without 
the aid of a four point walker or wheelchair, he still does 
not meet the criteria listed at 38 U.S.C.A. § 2101 (West 
2002) and 38 C.F.R. §§ 3.809, 3.809a (2007).

The veteran is not entitled to compensation for permanent and 
total service-connected disability due to any of the 
enumerated conditions found at 38 C.F.R. § 3.809(b)(1-4) 
(2007).  His service-connected disabilities have not caused 
him to lose the use of both lower extremities or to be blind 
in both eyes.  While they seriously impair the use of a 
single (the right) lower extremity, they do not also include 
the loss of use of one upper extremity, nor do they also 
involve organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
It is noted that a VA doctor in December 2004 specifically 
wrote that although the veteran was at a higher risk for 
falling because of balance problems, he was capable of using 
a four point walker and a right ankle-foot orthotic to 
prevent falls and ambulate.  That same doctor further wrote 
that the veteran's remaining foot functions in both feet was 
still better than what would be provided by an amputation and 
a suitable prosthesis.  Hence, because the veteran does not 
meet the specified criteria, his claim must be denied.

B.  Special Home Adaptation Grant

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. § 
2101(b) (West 2002); 38 C.F.R. § 3.809a (2007).

Here, the veteran's service connected disabilities involve 
the lumbar and thoracic segments of the spine (and a left 
varicocele).  The veteran has not asserted, nor do the 
records show, service connected blindness in both eyes with 
5/200 visual acuity or less, or service connected anatomical 
loss or loss of use of both hands.

The veteran does not meet any of the criteria in 38 U.S.C.A. 
§ 2101(b) (West 2002) and 38 C.F.R. § 3.809a (2007).  He is 
not permanently and totally disabled due to blindness or loss 
of use of the hands, and does not allege otherwise.

C.  Conclusion

In the absence of the specified service-connected 
disabilities as required above, Congress has not authorized 
VA to provide financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a) (West 2002), or a 
special home adaptation grant under 38 U.S.C.A. § 2101(b) 
(West 2002).  While he may very well be eligible at some 
point in the future, VA cannot grant the benefit in 
anticipation of such a status.  Under these circumstances, 
because the basic legal criteria for the benefit sought are 
not met, the claims must be denied.

The United States Court of Appeals for Veterans Claims has 
held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the appeal is denied as to both issues.




ORDER

Entitlement to a certificate of eligibility for a special 
home adaptation grant and to specially adapted housing or a 
home adaptation grant is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


